 Case 1:20-cv-00371-LPS Document 14 Filed 06/26/20 Page 1 of 1 PageID #: 436




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF DELAWARE

FINJAN, INC.,                                   )
                                                )
                Plaintiff,                      )
                                                )
   v.                                           ) C.A. No. 20-371-LPS
                                                )
TRUSTWAVE HOLDINGS, INC. and                    )
SINGAPORE TELECOMMUNICATIONS                    )
LIMITED,                                        )
                                                )
                Defendants.                     )

          FINJAN, INC.’S MOTION TO DISMISS DEFENDANT TRUSTWAVE
               HOLDINGS INC.’S COUNTERCLAIM AND TO STRIKE
                      ITS LICENSE AFFIRMATIVE DEFENSE

        Finjan, Inc. moves for an Order dismissing Defendant Trustwave Holdings, Inc.’s

(“Trustwave”) Counterclaim to the Complaint (D.I. 11, “Counterclaim”) and striking

Trustwave’s Eleventh, Twelfth, and Thirteenth Affirmative Defenses regarding a license to U.S.

Patent No. 8,141,154 (the “’154 Patent”), under Fed. R. Civ. P. 12(b)(6) and 12(f):

        This Motion is based upon the attached Opening Brief; the pleadings, records, and files in

this action; such other matters of which this Court may or must take judicial notice; and such oral

or documentary evidence or oral argument as may be presented at any hearing on this motion.

                                                    /s/ Jeff Castellano
                                                    Karen E. Keller (No. 4489)
OF COUNSEL:                                         Jeff Castellano (No. 4837)
Bijal Vakil                                         SHAW KELLER LLP
WHITE & CASE LLP                                    I.M. Pei Building
3000 El Camino Real                                 1105 North Market Street, 12th Floor
2 Palo Alto Square, Suite 900                       Wilmington, DE 19801
Palo Alto, CA 94306                                 (302) 298-0700
(650) 213-0300                                      kkeller@shawkeller.com
                                                    jcastellano@shawkeller.com
                                                    Attorneys for Plaintiff
Dated: June 26, 2020

                                                1
